Title: To John Adams from C. W. F. Dumas, 13 May 1781
From: Dumas, Charles William Frederic
To: Adams, John



Monsieur
La haie 13e. May 1781

Après la Lettre que j’ai eu l’honneur de vous écrire hier, n’ayant plus rien à vous apprendre, pour le présent, des affaires publiques, mon intention étoit de vous écrire à loisir la semaine prochaine seulement, sur un arrangement à prendre quant à moi personnellement, en conséquence de ce que vous m’avez fait l’honneur de me dire la derniere fois qu’il en a été question entre nous, arrangement qui j’espere vous plaira, et applanira les difficultés qui pourroient s’opposer à vos bonnes intentions pour moi. Ce qui me fait mettre la plume à la main aujourd’hui n’est donc que pour enveloper l’incluse que S. E. M. l’Ambr. de France vient de m’envoyer pour Vous par Son Secretaire, en me recommandant de vous l’envoyer d’abord. Le Nom du Ministre qui est Sur le Couvert, me fait conjecturer qu’il y a de l’interessant; et j’espere aussi qu’il n’y aura que de l’agreable pour vous. Je Suis toujours avec autant d’attachement que de respect, à la hâte Monsieur Votre très-humble & très obéissant serviteur

Dumas


Ayez la bonté, Monsieur, de m’accuser la reception de l’incluse.

